DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Applicant’s abstract amendments, claim amendments, and arguments in the response filed 13 August 2021 are acknowledged.
Claims 1, 2, 4-6, 10-16, 18 & 19 are pending.
Claims 3, 7-9 & 17 are cancelled.
Claim 16 is withdrawn.
Claims 1, 5, 15 & 19 are amended.
Claims 1, 2, 4-6, 10-15, 18 & 19 have been examined on the merits.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objections/Rejections
The objection to the abstract is withdrawn due to amendments which remove the legal phraseology, “said.”
The rejection of claim 5 under 35 USC 112, second paragraph, is withdrawn due to claim amendments to recite “the aqueous second composition.” 


New and Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 10-15, 18 & 19 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 still recites the limitation "rinsing off the composition" in section (h) line 2.  There is insufficient antecedent basis for this limitation in the claim.  This makes the claim confusing because there is a “first composition” which may be optionally rinsed in earlier steps but the rinsing is not required, and there is a second aqueous composition. Which composition is the composition that is rinsed off in claim 1, section (h), line 2?
Applicant may wish to consider whether a claim 1 (h) amendment which recites “rinsing off the aqueous second composition…” (emphasis added) would obviate the rejection. 
1 still recites the limitation "wherein the pH" in section (g), line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to claim 1, section (g), to recite “wherein the aqueous second composition has a pH from 8 to 11” (emphasis added) would obviate the rejection.
Claims 2, 4-6, 10-15, 18 & 19 are rejected under 35 USC 112, second paragraph, because they ultimately depend form indefinite claim 1 and do not clarify the issue.

Response to Arguments
Applicant makes no particular argument pertaining to the lack of antecedent basis for the phrase, “wherein the pH," in claim 1 section (g), line 2 (reply, pg. 6-7).

Applicant argues claims 1, 5, and 19 have been amended to recite "the aqueous second composition," thereby resolving the issue (reply, pg. 6).
This is not persuasive. Claim 1 still recites the limitation "rinsing off the composition" in section (h) line 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 10-15, 18 & 19 stand rejected under 35 U.S.C. 103 as being unpatentable over SYED (WO 2012/105985; Applicant supplied; previously cited) and DEGEORGE (WO 2011/139433; Applicant supplied; previously cited) as evidenced by BIATO (US 2018/0078487; previously cited) and PUM (US 4,170,637; previously cited).
With regard to claims 1, 2, 5, 10-15, 18 & 19, and the elected species, Syed teaches a method for straightening hair comprising the step of application of an acidic composition preferably having a pH in the range of 1.5 to about 2.0 (pg. 5-6). The acidic composition comprises at least one compound which may be glyoxylic acid in amount sufficient straighten the configuration of the hair (pg. 5-6). Syed teaches the amount of glyoxylic acid is present in an amount of about 5 to about 20 wt. % (pg. 10). Syed does not teach concurrent/co-administration of a reducing composition when the glyoxylic acid/acid composition is applied (i.e. application of a reducing composition is excluded from step a). Syed further teaches the preferred acidic composition contains hair conditioning agents and hair protective lubricants and in Example 12-AP teaches a method of straightening hair in which the acidic composition comprises glyoxylic acid and cyclomethicone (i.e. a silicone; pg. 11; Example 12-AP-pg.34).  The contacted hair is covered and the glyoxylic acid containing composition is left on the hair up to about 30 minutes (pg. 5-6). Syed’s acidic/glyoxylic acid containing first compositions are not disclosed to comprise sulfur-based reducing agents; thereby, the first composition comprises less than 2% of sulfur-based reducing agents. Syed teaches the amount of the acidic first composition applied to As evidenced by Biato, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (Biato-¶ 268). Based upon these teachings, Syed reasonably teaches an application ratio of 0.2:1 to 0.3:1 which overlaps with the recited range (Syed-pg. 19). 
Syed further teaches the hair is dried, preferably with heating (pg. 5-6).  Then the dried straightened hair is pressed with a heated iron preferably with multiple passes of the iron to mechanically increase straightening (pg. 5-6). Syed teaches the iron is an electric flat iron which more preferably have temperature in the range of about 180 °C to about 200 °C (pg. 7 & 15). Syed teaches the pressed, straightened hair is washed with water and then contacted for a period of 15 minutes with a hair conditioning composition which contains hydrogen peroxide in an amount of 1-10% (pg. 7, 15-16 & 20). Syed in Example 3 teaches hair conditioners with a pH of 7.0 to 7.1 which is close to a pH of 8 (pg. 25). Steps (g)-(h) are not disclosed as “stopping points” or points for discontinuation of the process; thereby, steps (g)-(h) are carried out directly after steps (a) to (f). Syed teaches the step of application of an alkaline composition before application of the first acidic/glyoxylic acid composition, however this step is taught as a preferred embodiment to partially straightened the hair, while a kit for practicing the method is required to comprise at least one acidic composition but preferably an alkaline composition; thereby, the application of an alkaline compositions is an optional, non-preferred embodiment (i.e. “the process is performed without a step in which a reducing composition or alkaline relaxer is applied in the portion of the process”- claim 15; pg. 15 & 17). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Syed teaches the oxidant/hydrogen peroxide containing hair conditioning composition remain on the hair if the user wishes to intentionally lighten or highlight the natural hair color (pg. 16).
However, Syed does not teach inclusion of an alkalizing agent into the aqueous second composition, that the pH of this second composition is 8 to 11, or peroxy-salt.
DeGeorge teaches compositions and methods for lightening the color of hair that has been recently contacted with a relaxing or straightening composition (abstract).  DeGeorge teaches a preferred embodiment in which the lightening composition is applied onto the hair immediately after the process of straightening or relaxing the hair with a straightening or relaxing composition (i.e. steps (g) & (h) are carried out directly after steps (a) to (f); ¶155). DeGeorge teaches his hair lightening composition comprises two components which are a bleach composition and a developer composition that are mixed together and are applied to hair (¶ 7; Example 1- ¶ 168). DeGeorge teaches the bleach composition may be in the form of a powder (i.e. a solid first component) and in Example 1 teaches the bleach composition comprises sodium persulfate (i.e. peroxy-salt), potassium persulfate (i.e. peroxy-salt) and a pH adjuster which may be sodium metasilicate (i.e. alkalizing agent; a two component system; ¶62, 67 & Example 1- ¶ 166). As evidenced by Pum, the ordinary skilled artisan recognized that sodium persulfate and potassium persulfate are oxidants (Pum-column 1, lines 5-10). Sodium metasilicate does not appear to be an art recognized alkaline relaxer. DeGeorge in Example 1 teaches the developer used in the method comprises 4% hydrogen peroxide (i.e. oxidizing agent) and water (i.e. aqueous composition; Example 1-¶166). DeGeorge in Example 1 teaches the second/bleaching 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S….82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;

(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (A) may be employed in which it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the second composition used in Syed’s process by adding alkalizing agents (e.g. sodium metasilicate), sodium and/or potassium persulfate (i.e. peroxy salts) as a part of a two component system to the aqueous hydrogen peroxide developer/second composition and with the adjustment of the pH of the resultant composition to be greater than 8, with a reasonable expectation of success, in order to further lighten hair and neutralize the acidic first composition as suggested by the combined teachings of Syed and DeGeorge.
Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to the pH of the second resultant composition, [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is especially pertinent since DeGeorge teaches his lightening composition serves to neutralize excess material remaining from the chemical relaxing or straightening treatment.
With regard to pH of the first composition, amount of glyoxylic acid in the first acidic composition, application ratio of the first acidic composition, the time the first acidic composition is left on hair, the temperature of the iron, and the amount of hydrogen peroxide in the second composition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 2, 4, 5, 10-15, 18 & 19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SYED and DEGEORGE as evidenced by BIATO and PUM as applied to claims 1, 2, 5, 10-15, 18 & 19 above, and further in view of BROWNBILL (US 2001/0029636; previously cited).
The teachings of Syed and DeGeorge are described supra.
However, neither Syed nor DeGeorge teach the alkalizing agent is ammonia or the pH of the second composition is 8-11.
once mixed is greater than 10 (i.e. the ammonium hydroxide is present as a solid since ammonium hydroxide is a salt and requires mixing; ¶62). In Example 1, Brownbill teaches mixing the ammonium hydroxide with bleaching solutions containing water and hydrogen peroxide (¶ 71 & 76).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium hydroxide (i.e. ammonia) to the powder bleaching composition of the second composition to adjust the pH to a value greater than 10 because Syed, DeGeorge and Brownbill are drawn to methods which lighten/bleach hair. The skilled artisan would have been motivated to modify the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium hydroxide (i.e. ammonia) to the powder bleaching composition of the second composition to adjust the pH to a value greater than 10, with a reasonable expectation of success, in order to enhance the lightening/bleaching of dark hair since .

Claims 1, 2, 5, 6, 10-15, 18 & 19 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SYED and DEGEORGE as evidenced by BIATO and PUM as applied to claims 1, 2, 5, 10-15, 18 & 19 above, and further in view of PUM (US 4,170,637; previously cited).
The teachings of Syed and DeGeorge are described supra.  In brief, DeGeorge teaches the bleach composition may be in the form of a powder (i.e. a solid first component) and in Example 1 teaches the bleach composition comprises sodium persulfate (i.e. peroxy-salt), potassium persulfate and a pH adjuster which may be sodium metasilicate in a two part composition which also comprises aqueous hydrogen peroxide (i.e. alkalizing agent; a two component system; ¶62, 67 & Example 1- ¶ 166).
However, neither Syed nor DeGeorge teach the one peroxy salt is ammonium persulfate, or the pH of the second composition is 8-11.
Pum teaches a frosting (i.e. bleaching) composition for hair (title; abstract). The functional hair bleach is formed when the mixture is combined with an aqueous hydrogen peroxide solution in a quantity to yield a net cold (ambient temperature) emulsion having a pH of from about 8.2 to about 11.5, preferably from about 9.8 to about 10.8 (column 2, lines 5-15). Pum further teaches the essential particulate ingredients in the mixture are the active persulfate salts such as ammonium persulfate, sodium persulfate, potassium persulfate which serve as oxidants (column 1, lines 5-10).
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to have modified the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium persulfate to the powder bleaching composition of the second composition and adjusting the pH to 8.2 to about 11.5 because Syed, DeGeorge and Pum are drawn to methods which lighten/bleach hair and DeGeorge teaches inclusion of sodium and potassium persulfate salts which are functionally equivalent to ammonium persulfate as oxidant salts. The skilled artisan would have been motivated to modify the method suggested by the combined teachings of Syed and DeGeorge by adding ammonium persulfate to the powder bleaching composition of the second composition and adjusting the pH to 8.2 to about 11.5, with a reasonable expectation of success, in order to enhance the lightening/bleaching of dark hair since dark hair generally requires a high pH to decolorize it and ammonium persulfate is functionally equivalent oxidant persulfate salt to those taught by DeGeorge.
Further, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With regard to pH of the second composition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant argues the claimed pH range for the second composition is not close to the pH range suggested by the combined teachings of Syed and DeGeorge because pH is a logarithmic scale and DeGeorge teaches their lightening compositions has a pH value of not greater than 7 (reply, pg. 7 & 10). Applicant argues Pum does not remedy the deficiencies of the combined teachings of Syed and DeGeorge because Pum was only referred to for disclosing that sodium persulfate and potassium persulfate are oxidants (reply, pg. 10). Applicant argues Brownbill does not remedy the deficiencies of the combined teachings of Syed and DeGeorge because Brownbill was only referred to for teaching the oxidizing agent (reply, pg. 10). Applicant further argues the Examiner has not provided sufficient evidence that the differences between what is claimed and what is in the prior art are so 'close' that persons of ordinary skill in the art would have arrived at the claimed values through routine optimization and attaches three Board decisions pertaining to case law and recited ranges (reply, pg. 8-9).
This is not persuasive. DeGeorge’s composition, which has a pH value “of not greater than 7”, is close to the recited pH value of 8.  Further, DeGeorge reiterates throughout the specification and claims that the lightening composition has a pH range from about 2 to about 7 which is also close to the recited pH value of 8 ([0022], [0069], [0158], DeGeorge’s claim 1). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) 

Also, DeGeorge recognizes the pH range of their lightening composition to be a results effective variable by teaching their lightening composition serves to neutralize excess alkaline material remaining from the chemical relaxing or straightening treatment. Thereby, it would also be obvious to adjust the pH of the second composition to be an alkaline pH to neutralize any remaining acidic composition based upon the same scientific concept.
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S….82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at __, 82 USPQ2d at 1396.

Further, Syed, DeGeorge, Brownbill and Pum are all directed to compositions and methods to lighten hair. Brownbill and Pum teach a pH range for the lightening compositions to be greater than 10, and 8.2 to about 11.5, respectively, with darker hair needing higher pH ranges to lighten it.

Applicant reiterates the argument that modification of DeGeorge by Syed would change the principle of DeGeorge’s invention and render DeGeorge inoperable (reply, pg. 8-10).
Applicant’s argument is not persuasive. The rejection is based on modification of Syed’s method based upon DeGeorge teachings. Syed’s method involves application of an oxidant conditioning composition in which the oxidant is hydrogen peroxide. Syed teaches this oxidant composition may be left on long enough to lighten the hair. Thereby, it would be obvious to modify SYED’s second composition by adding DeGeorge’s persulfates (oxidants) because both 

Applicant reiterates the argument that DeGeorge’s lightening composition does not have a substantial bleaching effect when used alone, but it is increased when used in combination with an alkaline relaxer (reply, pg. 9). Applicant points to L-values when DeGeorge’s lightener is used alone as compared to L-values when the combination of an alkaline relaxer and DeGeorge’s lightener are used (reply, pg.9).
Applicant’s argument is not persuasive. The claims do recite any limitations pertaining to the degree of lightening. Applicant is arguing unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, DeGeorge teaches his method of lightening hair with a bleach composition comprising an oxidant which is a persulfate (an alkalizing agent) and a developer which is hydrogen peroxide which is also an oxidant.  Syed’s method involves application of an oxidant conditioning composition in which the oxidant is hydrogen peroxide. Syed teaches this oxidant composition may be left on long enough to lighten the hair. Thereby, it would be obvious to modify Syed’s second composition by adding persulfates (oxidants) because both hydrogen peroxide and persulfates are both used in oxidant compositions to lighten hair after the application of straightening compositions. Nonetheless, DeGeorge does not require that the straightening composition be alkaline.
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Lastly, DeGeorge’s Level 3 + Lightening composition achieved a change in tone level of about 1.3. DeGeorge teaches one unit corresponding to one tone; the higher the number, the lighter the shade [0164]. Thereby, DeGeorge lightened the hair more than one shade.

Applicant reiterates arguments pertaining to data previously presented in the declaration filed 30 March 2020 (reply, pg. 9).  In particular, Applicant reiterates arguments pertaining to unexpectedly improved color-durability of hair dying compared to a process that does not include treatment with glyoxylic acid and that this result could not have been predicted based on the teachings of Syed and DeGeorge (reply, pg. 9). Applicant argues the hair color was more durable, having less change as based on the ΔE value, when compositions comprising glyoxylic acid were used (reply, pg. 9-10).
This is not persuasive. As discussed in prior office actions, there is no nexus is present between the claimed invention and the rebuttal evidence (i.e. “A process for straightening and bleaching hair” versus “[C]olor [D]urability”; Declaration-pg. 3). The claimed invention does not recite any limitations regarding the durability of the hair color or wash resistance and Declarant does not explain how these data pertain to a process for straightening and bleaching hair. These are unclaimed features. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 4, 10-12, 14, 15, 18 & 19 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 11-14, 16, 17 & 19 of copending Application No. 15/757,874  (Claims filed: 04/19/2021; hereinafter the ‘874) in view of SYED (WO 2012/105985) and as evidenced by BIATO (US 2018/0078487). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘874 both recite a process for straightening and altering the color of hair by applying an acidic composition comprising a compound of Formula 1 which encompasses, glyoxylic acid, having a pH 1-6 to hair. The acidic composition remains on the hair from 1-90 minutes. The hair is optionally rinsed, optionally dried and heated to 130°C to 230°C with an iron. The hair is optionally rinsed again, optionally dried and a ready to use composition having a pH from 6.5 to 12 comprising alkalizing agents and oxidizing agents is applied to hair and left for 1-45 minutes. The ready to use composition/second composition is rinsed off. The hair may be optionally shampooed and optionally dried. The ‘874 recites the process steps are subsequently performed (i.e. steps (g) to (h) are carried out directly after steps (a) to (f)).  The instant and ‘874 applications recite the first composition comprises silicones (i.e. silicone conditioning agents). The claims of the ‘874 application do not require that sulfur based 
The copending claims differ with respect the amount of glyoxylic acid/Formula I in the first composition or the weight ratio in which the first composition is applied to hair.
The teachings of SYED are described above. SYED teaches the amount of glyoxylic acid in hair straightening compositions is from about 5 to about 20 wt. % (pg. 10). As evidenced by BIATO, the amount of hair on the head is approximately 300 grams, based upon his teaching that “approximately 1 gram of the composition per gram of hair or approximately 300 grams per head of hair” (BIATIO-¶ 268). Based upon these teachings, SYED reasonably teaches an application ratio of 0.2:1 to 0.3:1 which overlaps with the recited range (SYED-pg. 19).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are therefore an obvious variant of the conflicting copending claims in light of the prior art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant makes no particular argument pertaining to the outstanding double patenting rejection and no terminal disclaimer appears to have been filed (reply, pg. 6-11). The double 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/Examiner, Art Unit 1619      

/NICOLE P BABSON/Primary Examiner, Art Unit 1619